Title: To George Washington from Oliver Wolcott, Jr., 13 April 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Departmt April 13th 1796.
        
        The Secretary of the Treasury respectfully submits to the consideration of the President of the United States sundry documents relative to a proposal for making five chains for the use of the Beacons & Buoys in Charleston & Delaware bays.
        It is the opinion of the Secretary that it will be for the interest of the United States to contract for the chains upon the terms specified in the proposal. All which is respectfully Submitted.
        
          Oliv: Wolcott JrSecy of the Treasy
        
       